DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 04/13/2022.  This action is made Final.
2.	Claims 1-2, 4-7, 9, 11-12, 14-17 and 19 are pending in the case.  Claims 1 and 11 are independent claims. Claims 3, 8, 10, 13, 18 and 20 are cancelled.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 02/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

			Response to Arguments/Remarks
5. 	Applicant’s arguments/remarks filed on 04/13/2022 with respect to Claims 1, 2, 4-7, 9, 11-12, 14-17 and 19 rejected under 35 U.S.C. § 103 by the combination of Fukui (US 5, 918,222) and Tseretopolous (US 2019/0103102) have been fully considered but they are not persuasive. 
	Applicant argues that, independent claim 1 (and similarly, independent claim 11) recites the limitations of "determine[ing] a primary intent of the input using segments only from the second subset and a secondary intent of the input using segments from the first subset responsive to the determining that the plurality of intents is present in the input" and that Fukui fails to teach the limitation because Fukui teaches "[t]he intention/emotion informational extraction unit 1633 converts the input into a semantic expression which is then output to a emotion recognition unit 203 and a response plan formation unit 1634”  and thus, in Fukui, the primary intent is determined by the response plan formation unit and the secondary intent is determined by the emotion recognition unit using the same semantic expression or the same structure.
	The examiner respectfully disagrees. In the second embodiment of intention and emotion determination and virtual assistant response plan formation illustrated by Fig. 163 and paragraphs in [col 82, line 4-37], the intention/emotion information extraction unit 1632 determines the intention (i.e., the recited primary intent) and extracts emotion information before passing the extracted emotion information to the emotion recognizing unit 1633 (Notice the typo ‘1633’ for the intention/emotion information extraction unit 1632 in Applicant cited portion [col 82, line 11-16]). The response plan formation unit 1634 is a synthesizer of the determined primary intent (i.e., the intention) from the intention/emotion information extraction unit 1632 and the determined secondary intent (i.e., the recognized emotion) from the emotion recognizing unit 1633. In other words, The response plan formation unit 1634 is not the unit that determines the primary intent as the Applicant seems to have interpreted.
	The examiner acknowledges that Fukui teaches "[t]he intention/emotion informational extraction unit 1633 converts the input into a semantic expression which is then output to a emotion recognition unit 203 and a response plan formation unit 1634" in [col 82, lines 11-16] (Notice the typo ‘1633’ again for the intention/emotion informational extraction unit 1632). However, unlike Applicant’s argument that the primary intent and the secondary intent are determined with the same semantic expression or the same structure, the primary intent is determined ONLY by non-emotional intention information extracted from user input (Fukui: [col 85, line 6-37]) while the secondary intent is determined by emotional words/information extracted from the user input and further recognized using interaction context or interaction history between the user and the virtual assistant (Fukui: [col 85, line 38-51]. See more in the rejection of claim 1). Non-emotional intention information and emotional words/information are not the same semantic expression or the same structure but two different semantic expressions or two different structures. In Fukui, the primary intent is determined exclusively using non-emotional information ([col 85, line 6-37]), while emotion recognition and response plan formation may use both emotional words/information and non-emotional information (in Applicant cited portion [col 82, lines 11-16]), which is consistent with the recitations in claim 1.
	The examiner’s interpretation that the response plan formation unit 1634 is a synthesizer of the determined primary intent from the intention/emotion information extraction unit 1632 and the determined secondary intent from the emotion recognizing unit 1633 is consistent with Fukui’s example shown in [col 82, line 21-27]:
	For example, an interactive operation transition model representing the state of interactive operation is prepared to form a response plan in accordance with the extracted intention of the user. The response plan formation unit 1634 changes the response plan in accordance with the result from the emotion recognition unit 1633 and
the contents of a history storage unit.

	The examiner’s interpretation of the response plan formation unit 1634 shown in the second embodiment of intention and emotion determination and virtual assistant response plan formation in Fig. 163 is also consistent with Fukui’s first embodiment on the subject matter in Fig. 150, in particular, steps 1503-1506 where response plan is formed in step 1506 after the determined primary intent (i.e., intention) in step 1503 and determined secondary intent (i.e., emotion) in step 1505.  Please see the rejection of claim 1 for details. 
	Based on the teachings of Fukui discussed above and more listed in the rejections under 35 U.S.C 103, Applicant’s arguments on claim 1 and other claims are not persuasive. 

Claim Rejections - 35 USC § 101 
6.	Rejections of Claims 1-2, 4-7, 9, 11-12, 14-17 and 19 under 35 U.S.C 101 Abstract Idea without significantly more are withdrawn in light of the amendment.

Double Patenting
7.	Rejections of Claims 1-2, 4-7, 9, 11-12, 14-17, 19 on the ground of nonstatutory obviousness-type double patenting against Application No. 16/402,174, Patent US 11,163,961 are withdrawn in light of the amendment.
Claim Objections
8.	Claims 2 and 11 are objected to because of the following informalities: 
	Claim 2 recites “wherein primary intent is a task and the secondary intent is a sentiment” which should be “wherein the primary intent is a task and the secondary intent is a sentiment”.
 	Claim 11 recites “receiving input, comprising a query, at a computing device of the service provider from a user device of a user through the virtual assistant while the user is engaged in a session on [[a]] website of a service provider” which should be “receiving input, comprising a query, at a computing device of the service provider from a user device of a user through the virtual assistant while the user is engaged in a session on [[a]] the website of [[a]] the  service provider”, in view of the amendment of “causing display of a virtual assistant on or adjacent to a website of a service provider” in claim 11 .  
Appropriate correction is required.

					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1-2, 4-7, 9, 11-12, 14-17 and 19 are rejected under 35 U.S.C. 103  as being unpatentable over Fukui et al. (US 5,918,222; PTO-892 of 03/02/2021, hereinafter Fukui) , and further in view of Tseretopoulos et al. (US 2019/0103102; PTO-892 of 08/06/2021, hereinafter Tseretopoulos). 
	Regarding claim 1, Fukui teaches A system (Fig. 1) comprising: 
a computing device at a service provider (Fig. 1, “information disclosing apparatus” at information provider) configured to: 
cause display of a virtual assistant on an application of the service provider (Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4; Fig. 17, information disclosing apparatus in Fig. 1 provides response to Jim-Yasuda before Jim-Yasuda gives response to input from user Ms. Sakura in Fig. 4), 
receive input, comprising a query, from a user device of a user through the virtual assistant while the user is engaged in a session on the application of the service provider, wherein the input comprises a plurality of segments (Fig. 1 & [col 21, line 8-10], receive input via user terminal device in Fig. 1 to demand reception unit 103 in Fig. 3; Fig. 150, step 1503-1504, e.g. from user input in Fig. 155 via user/demander terminal/device to information disclosing apparatus/system in Fig. 1, “unbelievable! Then, let me know yamamoto’s summer vacation schedule” is a sample user query from ‘U’ to system agent ‘S’, user ‘U’ is engaged in a session with system agent ‘S’; Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent for information/service provider ‘yasuda’, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4; The sample user query in Fig. 155 has at least two subsets of segments: “unbelievable!” is the first subset and “Then, let me know yamamoto’s summer vacation schedule” is the second subset. NOTE: since a “segment” is not specified in the claim, a segment can be a “word” or  a ‘sentence’ ), 
detect relational language in a first subset of the plurality of segments and not in a second subset of the plurality of segments (Fig. 150 & [col 77, line 23-37], step 1503 to analyze utterance intention and extract emotional word; Fig. 155, the sample user query in Fig. 155 has at least two subsets of segments: “unbelievable!” is the first subset and “Then, let me know yamamoto’s summer vacation schedule” is the second subset; [col 54, line 63-67] to [col 55, line 1-23], a specific emotional word or information can be detected using a word spotting technique using emotional word speech detection unit for words like “unbelievable” or emotional non-language/non-linguistic speech detection unit for utterance like “eh!”, “ha-ha!”, emotional words or information are included in the “first subset of the plurality of segments” for emotion word/information characterization subsequent to extraction in steps 1504-1505 of Fig. 150, emotion word detection via emotional word dictionary is also disclosed in [col 85, line 38-43]. In contrast, intention extraction does not use the first emotion word/information subset. Rather, intention extraction relies on non-emotion word/information, i.e., the second subset, in [col 85, line 1-37] such as detecting keywords related to demands/tasks listed in Figs. 172-173, e.g., date/summer, conference of a ‘schedule’ category in Fig. 173 of ‘demand’ listed in Fig. 172. In short, emotion word/information is the recited “relational language”; more emotion word/information: [col 49, line 15-27], detect/extract user’s voice/audio frequency, pitch to determine anger, joy or boredom; [col 48, line 12-13], detect/extract emotions like satisfaction, joy, interest, dissatisfaction, confusion; [col 54, line 16-24], extracted emotion information such as anger, joy, sorrow, agreement, admiration and connection, feeling expressed like good, skillful, marvelous, unfair; these emotions are sample relational language that are consistent with [0071] of the instant application specification). 
determine that a plurality of intents is present in the input([col 12, line 48-62], determine there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit 1632 in second embodiment Fig. 163 or by step 1503 in first embodiment of Fig. 150; Fig. 18, sample user utterance intention; Fig. 154, analysis of emotional feeling of “anger” from emotional word ‘unbelievable!’), 
determine a primary intent of the input using segments only from the second subset and a secondary intent of the input using segments from the first subset responsive to the determining that the plurality of intents is present in the input (In contrast to emotion word detection via emotional word dictionary disclosed in [col 85, line 38-43], intention extraction for primary intent determination does not use the first emotion word/information subset. Rather, intention extraction relies ONLY on non-emotion word/information, i.e., the second subset, in [col 85, line 1-37] such as detecting keywords related to demands/tasks listed in Figs. 172-173, e.g., date/summer, conference of a ‘schedule’ category in Fig. 173 of ‘demand’ listed in Fig. 172; first embodiment Fig. 150 & [col 77, line 23-37], step 1503 to analyze utterance intention & extract emotional word, in addition to emotion word/information extraction, emotion (i.e., secondary intent) is recognized in steps 1504-1505 based on both extracted emotional words/utterance (i.e., segments from the first subset) and extracted contextual emotions corresponding to the progress of interactive operations in user dialog with the virtual assistant; second embodiment Fig. 163 & [col 82, 6-37] is similar to first embodiment Fig. 150 on intention extraction and emotion recognition, emotion recognition is more than just emotion extraction, this cited portion also shows to form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; [col 12, line 48-62], user emotion is recognized when (responsive to the determining) there are a demand explicitly expressed by a user (the primary intent) and an implicit demand expressed by the user (the secondary intents, i.e., emotions) recognized by intention/emotion information extraction unit; [col 10, line 16-18], means for understanding at least one of an intention, emotions and a status of a user from user input;  Fig. 155, “unbelievable! Then, let me know yamamoto’s summer vacation schedule” is a sample user query containing a plurality of intents in user input), 
classify the secondary intent into at least one category using the relational language([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and agreement; Figs. 150-151 & [col 77, 17-67]-[col 78, line 1-47] & [col, line 41-44], emotion such as expectation, anxiety, composure, restlessness, gratitude, consent, abandonment or anger is estimated/classified; [col 85, line 37-51] & [col 86, line 51-59], user feelings can be derived from extracted emotion words/information in Fig. 150, by classifying emotions to feelings shown in Fig. 162; extracted emotion information from input in Fig. 150 is “the relational language” detected from user input as cited and discussed above), and
 generate a response to the query based on the primary intent, the secondary intent, and the at least one category using the relational language, and provide the response to the virtual-assistant(Fig. 163 & [col 82, line 6-37], form an appropriate response to the intention & emotion extracted from user input or from the intention extracted alone if no emotion information extracted; Fig. 150 & [col 77, 17-67]-[col 78, line 1-47] from user input to analyze utterance intention, extract emotional word…to form response and output answer, e.g., in Fig. 155, user input “unbelievable! Then, let me know yamamoto’s summer vacation schedule” where “let me know yamamoto’s summer vacation schedule” is the primary intent, “unbelievable!” is the relational language for secondary intent determination that is classified/estimated as ‘anger’ category using a list of expectation, anxiety, composure, restlessness, gratitude, consent, abandonment, or anger in Fig. 151, “just a moment. A foreign tour is scheduled in the summer vacation” is the response generated and provided to virtual-assistant “S” in Fig. 155; more in Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4; Fig. 17, information disclosing apparatus in Fig. 1 provides response to Jim-Yasuda before Jim-Yasuda gives response to input from user Ms. Sakura in Fig. 4); and 
the virtual-assistant configured to interact with the user and provide to the user the response to the query via the user device(Fig. 155, agent ‘S’ interact with ‘U’ user and provide user response with user/demander terminal in Fig. 1; Fig. 17, interaction between agent jim-yasuda and user Sakura and agent provides response to question/query input from user Sakura via user terminal of Sakura in Fig. 1).
Although Fukui teaches to cause display of a virtual assistant on an application of the service provider (Fig. 4 & [col 21, line 32-45], the information disclosing apparatus is called an information disclosing agent, e.g., jim-yasuda is a virtual assistant/agent in Fig. 4),  Fukui does not seem to expressly teach a website recited in the claim, i.e., in the limitations “to cause display of a virtual assistant on or adjacent to a website of the service provider” and to “receive input, comprising a query, from a user device of a user through the virtual assistant while the user is engaged in a session on the website of the service provider”.
However, the prior art of Tseretopoulos can be relied upon for a teaching of the limitations. Tseretopoulos is directed toward analyzing user input to a conversational interface to determine an intent and a personality input type via a natural language processing technique in order to personalize interactions with the user within the conversational interface ([abstract]). Tseretopoulos teaches enhancing the interaction including responses to user input by identifying the personality of the user based on measured characteristics of their conversational patterns including emotional state of received input ([0032]). Specifically, Tseretopoulos teaches the limitations to cause display of a virtual assistant on or adjacent to a website of the service provider ([0075] & [0048], a digital assistant, a virtual assistant application or a particular website as the conversational interface 185, i.e., the recited “virtual assistant” at least on the website, in client device 180 of Fig. 1 to access Backend Conversational interface 108 of the service provider 102 in Fig. 1; [0002], conversational interfaces include websites and represented as chat bots or interactive agents) and to receive input, comprising a query, from a user device of a user through the virtual assistant while the user is engaged in a session on the website of the service provider ([0067] & Fig. 2A, user 201 is interacting with a conversational interface accessible via a website shown in client application 184 in [0048] & Fig. 1, conversational analysis system server 102 in Fig. 1 is the “service provider” server; Fig. 3 & [0075] & [0002], step 305, a digital assistant or a particular website as the conversational interface will respond to the received conversational input).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application-based conversational user interface of Fukui ([col 21, line 35-45]) to include the web-based conversational interface taught in Tseretopoulos ([0002]-[0003]) to achieve the claim limitation.  One would be motivated to make such a combination to integrate known web-based conversational user interface to the application-based information provider system for users to engage in emotion-sensitive interactions and conversations with service providers to yield predictable success and satisfaction (Fukui: [col 21, line 35-45]; Tseretopoulos: [0002]-[0003]).

		Regarding claim 2, Fukui/Tseretopoulos teaches The system of claim 1. Fukui also teaches the limitation wherein primary intent is a task and the secondary intent is a sentiment ([col 85, line 1-37],  analyze utterance intention, i.e., the primary intent, in step 1503 of Fig. 150 by detecting keywords related to demands/tasks listed in Figs. 172-173, e.g., date/summer, conference of a ‘schedule’ category in Fig. 173 of ‘demand’ listed in Fig. 172; [col 85, line 37-51] & [col 86, line 51-59], user feelings can be derived from extracted emotion words/information, i.e., the second intent, in Fig. 150, by classifying emotions to feelings shown in Fig. 162, feelings are equivalent of sentiment; [col 18, line 39-41] refers to an example to specify feelings expressed by emotional words like “unbelievable!” in [col 78, line 41-47] & Fig. 154).

Regarding claim 4, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift (Fukui: [col 49, line 15-27],  use user’s voice/audio frequency to determine anger, joy or boredom emotion; Figs. 156-158, feeling shift; Tseretopoulos: [0010]-[0011] & [0076] & [0096] & [0036], audio input comprising a verbal statement received via the conversational interface, determine secondary-intent/lexical-personality from accent, tone of a speaker).

Regarding claim 5, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein the input comprises audio features (Fukui: [col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion; Tseretopoulos: [0010]-[0011], audio input comprising a verbal statement received via the conversational interface, determine secondary-intent/lexical-personality from accent, tone of a speaker, accent and tone are audio features; [0036], auditory factors in voice input, e.g., a pitch of the voice, a length of the sounds, a loudness of the voice, a timber of the voice).

Regarding claim 6, Fukui/Tseretopoulos teaches The system of claim 5.  Fukui also teaches the limitation wherein the computing device at the service provider ([col 83, line 8-21], information providing service; Fig. 1, information disclosing apparatus or agent in [col 6, line 64-67] for information owners/providers, connect information disclosing apparatus at server side to user/demander terminal via network) is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features ([col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion; [col 87, line 59-67]-[col 88, line 1-8], loudness of voice is equivalent of energy to be used for emotion recognition).

Regarding claim 7, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein the input comprises textual features (Fukui: [col 12, line 28-32], input data can be text, speech, image; Fig. 17 & Fig. 155, text input in conversational interface; Tseretopoulos: [0009] & [0048], textual inputs to conversational interface).

Regarding claim 9, Fukui/Tseretopoulos teaches The system of claim 1. Fukui and Tseretopoulos also teach the limitation wherein the query comprises a fixed word or phrase (Fukui: Fig. 155 & Fig. 17, words in input query sentences from the user; Tseretopoulos: [0008] & [0050], phrase associated with the input which can be query in [0006]).

Regarding claim 11, claim 11 is directed to the method executed by the system of claim 1.  Claim 11 is thus rejected with the same rationale as claim 1.

Regarding claim 12, Fukui/Tseretopoulos teaches The method of claim 11. Fukui and Tseretopoulos also teach limitation further comprising taking action based on the secondary intent (Fukui: Fig. 150, output answer which is an action is based on secondary intent that is from extracted emotional word; Fig. 163 & [col 82, line 6-37], form an appropriate response to the primary intention & secondary emotion extracted from user input; Tseretopoulos: Fig. 3 & [0077], the lexical personality or the secondary intent score is used to modify the corresponding conversational response initially derived for primary intent. A response thus modified is the result of an action. Note: claim 12 has not defined what the action should be).

Regarding claims 14-17,19, claims 14-17, 19 are directed to the methods executed by the system of claims 4-7, 9.  Claims 14-17,19 are thus rejected with the same rationale as claims 4-7, 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179